internal_revenue_service number release date index number dollar_figure ------------------------------ ---------------------- -------------------------------------------------- ---------------------------------------------------- department of the treasury washington dc person to contact ---------------------- id no - telephone number ------------------- refer reply to cc tege eb qp - plr-125319-03 date september state x ------------ ein ---------------- dear --------------------- this is in response to your letter of ------------------- and subsequent correspondence on behalf of state x regarding its proposal to amend its leave program state x currently has a comprehensive leave program which offers its employees annual leave personal leave school participation leave and sick leave state x wants to increase the amount of annual leave under state x s leave program this increase in leave will result from negotiations between state x and its collective bargaining units these units cover a significant number of state x s employees this additional annual leave will result in concessions by state x s collective bargaining units and may lower state x s budget costs the concessions may include unpaid hours forgone salary increases longevity payment reductions changes in health premium payments or other similar concessions employees not in the collectively-bargained units will be offered the same leave options similar concessions will also be made applicable to non-exclusively represented employees as approved by state x s civil service commission the program of additional leave that state x will be offering after amendments of its leave program will be referred to herein as part b state x represents that employees will be able to use all of the leave offered under the new leave program no individual employee will have any election or choice regarding whether or to what extent they wish to participate in part b not only will participation by all affected state x employees be mandatory but the amounts of leave time granted under part b will be fixed without employee choice either by agreement of the bargaining representatives or as set by the state for non-exclusively represented employees as under the state s current leave program hours accumulated under part b may be taken in_kind as paid leave time off at any time during the year in which they are accumulated or in any later year up until the time the employee retires or otherwise terminates employment under part b the value of any unused leave remaining at retirement or termination based on the employee s then current wage rate will be contributed to state x s defined_contribution_plan which is qualified under sec_401 a plan or its eligible sec_457 plan b plan the a plan currently provides for both employer nonelective and matching_contributions as well as elective_deferrals grandfathered under sec_401 the b plan currently permits elective contributions and is designed and intended to satisfy all of the requirements of sec_457 for an eligible_deferred_compensation_plan and the trust requirement of g that is applicable to governmental plans amendments to both the a and b plans to permit these contributions under the part b program will be adopted this allocation among the state s plans will be made automatically pursuant to part b and without any employee choice or election involved subject_to any applicable limits on contributions under sec_415 and sec_457 an exception to this is that the value of part b hours which are not eligible for nonelective_contribution treatment under this ruling may at separation death or retirement from state service be taken in cash or contributed to the state’ sec_401 or sec_457 plan by making an election before the amounts become currently available in the case of the a plan and before the beginning of the month in which the amount would otherwise be paid in the case of the b plan it is anticipated that these plan contributions will be made in the year that the employee retires or terminates but contributions may be made in the year immediately preceding retirement termination if the employee provides advance notice thereof the state projects that contributions would otherwise exceed the applicable limits for the final year and such contribution would otherwise meet the requirements of sec_401 or sec_457 in the event that an employee fails to use all of his accumulated part b leave time and the applicable_plan limits prevent the value of the remaining leave time from being contributed to the state sec_401 or sec_457 plans the balance of any unused leave time will be forfeited rulings requested state x also offers an approved leave of absence an approved leave of absence is unpaid leave for medical family-related educational military service political candidacy union service or similar restricted purposes as set forth in the rules and regulations promulgated by the state x civil service commission and approved by state x you have requested the following rulings state x s comprehensive annual and sick leave program constitutes a abona fide leave program under sec_457 the primary function of which is to provide eligible employees with paid time off from work for vacation illness or other personal reasons and the rules of sec_457 are not applicable to the program at any time except at the time and to the extent that the value of any such leave time is actually contributed to state x sec_457 plan neither the accumulation of annual and sick leave program leave time nor the state s contribution of the value of any unused part b leave remaining at the time of an employee s retirement or termination of employment to the state sec_401 plan or b plan as limited by sec_415 and sec_457 or respectively will result in the inclusion of the value of such leave time in the employee s income under sec_451 or sec_457 or under the constructive receipt economic benefit or anticipatory_assignment_of_income doctrines for any of the year s prior to or during the year in which such amounts are so contributed employee has voluntarily taken leave without pay other than for an approved leave of absence at a time when the employee has unused part b paid leave available the state s contribution of any unused part b leave to the state sec_401 plan is not an elective contribution that is made pursuant to a cash or deferred election within the meaning of sec_401 and sec_1_401_k_-1 of the income_tax regulations rather the state s contribution of such part b leave time to the a plan under the program is a nonelective employer_contribution except to the extent that following the inception of the part b program an employee has voluntarily taken leave without pay other than for an approved leave of absence at a time when the employee has unused part b paid leave available no amounts of part b leave time accumulated or contributed in accordance with the annual and sick leave program will be includible in the employee s gross wages for purposes of federal_insurance_contributions_act fica_taxes under sec_3121 except at the time and to the extent that the value of any such leave time is actually contributed to the state sec_457 plan except to the extent that following the inception of the part b program an analysis our analysis of ruling_request one is as follows sec_457 provides rules regarding the taxation of deferred_compensation plans of eligible employers for this purpose the term eligible_employer is defined in sec_457 as a state political_subdivision of a state and any agency_or_instrumentality of a state or political_subdivision of a state state x is an eligible_employer within the meaning of sec_457 sec_457 and sec_1_457-2 set forth the requirements for an eligible_deferred_compensation_plan including rules for participation deferral of compensation and payment of benefits pursuant to sec_457 an eligible_deferred_compensation_plan must provide that the maximum amount that may be deferred under the plan shall not exceed the lesser_of the applicable_dollar_amount dollar_figure in or percent of the participant s includible_compensation under sec_457 a bona_fide sick or vacation_leave plan is treated as not providing for the deferral of compensation_for purposes of sec_457 the service has not issued formal published guidance as to what constitutes a bona_fide sick or vacation_leave program however in determining whether a program is bona_fide some of the factors that may be considered are whether the amount of annual leave or the total amount of leave offered is excessive whether the program is available only to a limited number of employees and whether the facts indicate that there is a reasonable expectation that employees will be able to use all of the leave provided under the program for example factors that would tend to indicate that a program is bona_fide and not a mere device to defer compensation would include whether a leave program is collectively bargained or broad-based in the present case the relevant facts and circumstances indicate that state x’s comprehensive annual and sick leave program is a bona_fide sick or vacation_leave plan within the meaning of sec_457 accordingly the rules of sec_457 are not applicable to the program except at the time and to the extent the value of any such leave is actually contributed to state x sec_457 plan our analysis of the second ruling_request is as follows sec_83 provides that the excess if any of the fair_market_value of property transferred in_connection_with_the_performance_of_services over the amount_paid if any for the property is includible in the gross_income of the person who performed the services for the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture sec_83 provides that sec_83 does not apply to a transfer to a_trust described in sec_401 sec_402 provides that any amount actually distributed to any distributee by any employees trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities sec_1_402_a_-1 provides that if an employer makes a contribution for the benefit of an employee to a_trust described in sec_401 for the taxable_year of the employer which ends within or with a taxable_year of the trust for which the trust is exempt under sec_501 the employee is not required to include such contribution in gross_income except for the year or years in which such contribution is distributed or made available to him it is immaterial in the case of contributions to an exempt trust whether the employee s rights in the contributions to the trust are forfeitable or nonforfeitable either at the time the contribution is made to the trust or thereafter sec_451 and sec_1_451-1 provide that an item_of_gross_income is includible in the gross_income for the taxable_year in which it is actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 income is constructively received in the taxable_year during which it is credited to a taxpayer s account or set apart or otherwise made available so that the taxpayer may draw on it at any time however income is not constructively received if the taxpayer s control of its receipt is subject_to substantial limitations or restrictions under the economic_benefit_doctrine an employee has currently includible income from an economic or financial benefit received as compensation though not in cash form the economic_benefit_doctrine applies when assets are unconditionally and irrevocably paid into a fund or trust to be used for the employee s sole benefit 16_tc_244 aff d per curiam 194_f2d_51 6th cir revrul_60_31 situation 1960_1_cb_174 revrul_75_539 1975_2_cb_45 addressed two fact patterns under which sick leave accumulated by a retiring employee could be applied to the cost of accident_and_health_insurance in the first fact pattern a retiring employee could receive a cash payment for accumulated sick leave or have the payment applied to the cost of the insurance the ruling concludes that unused sick leave credits that are received in cash are includible in the retiree s gross_income under sec_61 further a retiree s ability to relinquish the right to the cash payment and have such an amount applied to the payment of health insurance premiums results in constructive receipt of such amount under sec_451 in the second fact pattern the employer will place accumulated sick leave credits in an escrow account to pay the health insurance premiums until such amounts are exhausted and the retiring employee cannot elect to receive accumulated sick leave in cash the ruling concludes that since the value of the accumulated unused sick leave credits is placed in escrow by the employer solely for the payment of health insurance premiums and may not in any event be received in cash by the employee or the employee s dependents or beneficiaries such amounts are not constructively received under sec_451 under the proposed arrangement the conversion of accumulated unused vacation_leave into a plan contribution is automatic and mandatory the employee s receipt of the accumulated vacation_leave is not constructively received because under no circumstances will an employee be eligible to receive any of the unused vacation_leave credits accumulated before separation_from_service or retirement in cash under the assignment_of_income_doctrine a gratuitous anticipatory_assignment_of_income does not shift the burden of taxation and the donor is taxable when the income is received by the donee see 311_us_112 and lucas v earl 218_us_111 in 356_us_260 the taxpayers assigned the right to a specified sum of money payable out of a specified percentage of oil or the proceeds received from the sale of such oil if as and when produced in return for cash the court concluded that while the oil payments were interest in land the consideration received for the oil_payment rights was taxable as ordinary_income because the lump sum consideration was essentially a substitute for what would otherwise be received at a future time as ordinary_income in other words the taxpayer converted future income into present income and was taxable on such present income under the proposed arrangement each employee s unused vacation_leave will be converted automatically into a contribution to either the a plan or the b plan distributions of amounts contributed will be subject_to the rules for a plans and b plans under the code under no circumstances will an employee be eligible to receive any of the unused vacation_leave credits accumulated before separation_from_service or retirement in cash therefore an employee cannot voluntarily forego future taxable_income for other consideration and the plan contributions will not be a substitute for amounts that the employee would otherwise receive as current compensation accordingly neither the accumulation of part b leave time nor state x s contribution of any unused part b leave remaining at the time of an employee s retirement or termination of employment to the state sec_401 plan or b plan as limited by sec_415 and sec_457 or respectively will result in the inclusion of the value of such leave time in the employee s income under sec_451 or sec_457 or under the constructive receipt economic benefit or anticipatory_assignment_of_income doctrines for any of the years prior to or during the year in which such amounts are so contributed our analysis of the third ruling_request is as follows sec_401 provides in pertinent part that a qualified_cash_or_deferred_arrangement is any arrangement which is part of a profit sharing plan or stock_bonus_plan a pre-erisa_money_purchase_plan or a rural_cooperative_plan which meets the requirements of sec_401 and under which a covered_employee may elect to have the employer make payments as contributions to a_trust under the plan on behalf of the employee or to the employee directly in cash sec_1_401_k_-1 provides that a cash or deferred election is any election by an employee to have the employer either a provide an amount to the employee in the form of cash or some other taxable benefit that is not currently available or b contribute an amount to a_trust or provide an accrual or other benefit under a plan deferring the receipt of compensation a cash or deferred election includes a salary reduction agreement between an employee and employer under which a contribution is made under a plan only if the employee elects to reduce cash compensation or to forgo an increase in cash compensation sec_1_401_k_-1 defines nonelective contributions as employer contributions other than matching_contributions with respect to which the employee may not elect to have the contributions paid to the employee in cash or other_benefits instead of being contributed to the plan sec_1 m - f defines matching_contributions as a any employer_contribution including contributions made at the employer s discretion to a defined_contribution_plan on account of an employee s contribution to a plan maintained by the employer b any employer_contribution including a contribution made at the employer s discretion to a defined_contribution_plan on account of an elective_deferral as defined in sec_1_402_g_-1 and c any forfeiture allocated on the basis of employee contributions matching_contributions or elective contributions under part b of state x s leave program except to the extent that following the inception of the part b program an employee has voluntarily taken leave without pay other than for an approved leave of absence at a time when the employee has unused part b paid leave available an employee does not have a choice to receive a cash payment or other taxable benefit for this leave an employee s only choice is to use the leave or have its value contributed to the a plan or the b plan thus subject_to the exception in the first sentence of this paragraph the contribution of the value of part b leave to the a plan is not an elective contribution pursuant to a cash or deferred election moreover the value of part b leave contributed to the a plan is not based upon any contribution by an employee therefore the contribution is not a matching_contribution in view of the foregoing we conclude with respect to ruling_request number three that under current regulations except to the extent that following the inception of the part b program an employee has voluntarily taken leave without pay other than for an approved leave of absence at a time when the employee has unused part b paid leave available the contribution of the value of part b leave to state x sec_401 plan is a nonelective_contribution rather than an elective contribution pursuant to a cash or deferred election with respect to the fourth ruling_request we note the following sec_3121 excludes service for a state_or_local_government from employment for fica purposes however sec_3121 provides an exception to sec_3121 if the employee is not a member of a state retirement_system whether a retirement arrangement is a state retirement_system generally depends upon whether the retirement arrangement provides benefits equivalent to social_security_benefits if the employees are members of a retirement_system and therefore exempt from fica tax under sec_3121 they may nevertheless be subject_to the medicare portion of fica_taxes under sec_3121 all state_or_local_government employees hired after date are subject_to medicare_tax regardless of membership in a retirement_system even though state_or_local_government employees are covered under a retirement_system within the meaning of sec_3121 the state may also choose to cover its employees under social_security by entering into an agreement with the social_security administration these agreements are commonly referred to as a sec_218 agreements under sec_3121 service covered under a sec_218 agreement is excepted from the sec_3121 exclusion for purposes of this response we assume that the state x employees at issue are covered under fica by reason of sec_3121 or sec_3121 or if the employees are members of a state retirement_system within the meaning of sec_3121 because the state has entered into a sec_218 agreement with the social_security administration given this assumption the rules regarding the fica tax treatment of qualified_retirement_plan benefits and state_or_local_government retirement_plan benefits govern in determining whether and when retirement benefits provided under the leave program will be subject_to fica tax with respect to contributions to be made to the a plan our analysis is as follows sec_3121 excludes from wages any payments made to or from a_trust that is part of a qualified_plan this exception applies regardless of whether the employer is a state_or_local_government however sec_3121 provides that any employer contributions under a qualified_cash_or_deferred_arrangement as defined in sec_401 are not excepted from wages under sec_3121 to the extent such contributions are not included in gross_income by reason of sec_402 excluding elective_deferrals from gross_income thus employee elective_deferrals are subject_to fica tax at the time of the contribution to the trust accordingly whether contributions to the a plan pursuant to the leave program are fica wages depends upon whether the contributions are elective_deferrals since we have concluded that under current regulations except to the extent that following the inception of the part b program an employee has voluntarily taken leave without pay other than for an approved leave of absence at a time when the employee has unused part b paid leave available the part b contributions to the a plan under the leave program are not elective_deferrals they are subject_to the same exception not subject_to fica taxation with respect to contributions to be made to the b plan our analysis is as follows sec_3121 provides that payments made under or to an exempt_governmental_deferred_compensation_plan as defined in sec_3121 are not wages sec_3121 provides that the term exempt_governmental_deferred_compensation_plan means any plan providing for deferral of compensation other than any plan to which inter alia sec_457 applies sec_457 defines a plan to which sec_457 applies notices 2000_2_cb_174 and 2003_19_irb_894 state that payments under a sec_457 plan are subject_to fica tax based upon sec_3121 and the regulations thereunder thus payments to a sec_457 plan are fica taxable if sec_3121 is properly applied distributions from a sec_457 plan are not fica taxable based upon the nonduplication rule under sec_3121 regarding timing sec_3121 provides special timing rules that determine when amounts deferred under a nonqualified_deferred_compensation_plan including employers contributions are required to be taken into account under this section an amount deferred under a nonqualified_deferred_compensation_plan including a sec_457 plan is required to be taken into account for purposes of fica_taxes as of the later of when the services are performed or when there is no substantial_risk_of_forfeiture of the rights to such amount notice_2003_20 part vi c example describes a sec_457 plan that provides for elective_deferrals from current salary as well as a one percent of salary nonelective_contribution for each employee all deferrals and contributions including the state’s contributions are described as fully and immediately vested the example concludes that because these contributions are not subject_to a substantial_risk_of_forfeiture and the services to which they relate have already been performed the elective_deferrals are required to be taken into account as wages at the time of the deferral and the state’s nonelective contributions are required to be taken into account as wages at the time of the contribution for purposes of fica tax except as specifically ruled upon above no opinion is expressed as to the plr-125319-03 contributions to state x’ sec_457 plan will not be subject_to a substantial_risk_of_forfeiture and the services to which they relate will have already been performed thus the contributions will be subject_to fica tax at the time of contribution no amounts of part b leave time accumulated or contributed in accordance with state x’s leave program will be includible in the employee’s gross wages for purposes of fica except at the time and to the extent that the value of any such leave time is actually contributed to the state’ sec_457 plan federal_income_tax consequences of the leave program under any other provision of the code if the program is modified this ruling will not necessarily remain applicable this ruling is directed only to state x and applies only to the program submitted by a transmittal letter dated date as revised by amendments submitted on date and date sec_6110 of the code provides that it may not be used or cited as precedent in this ruling have not yet been adopted therefore this ruling may be modified or revoked if the adopted temporary or final regulations are inconsistent with any conclusions in this ruling see section dollar_figure of revproc_2003_1 2003_1_irb_1 however when the criteria in section dollar_figure of revproc_2003_1 2003_1_irb_1 are satisfied a ruling is not revoked or modified except in rare or unusual circumstances temporary or final regulations pertaining to one or more of the issues addressed sincerely yours robert d patchell chief qualified_plans branch two office of the division counsel associate chief_counsel
